On March 26, 1997, it was the judgment of the court that William John Blodgett be and is hereby sentenced to a term of ten (10) years on Count I: Theft, a Felony, in the Montana State Prison in Deer Lodge, Montana; to a term of six (6) months each on Count III: Resisting Arrest, a Misdemeanor, and VI: Driving Without a Valid Driver’s License, a Misdemeanor, and to a term of ten (10) days each on Count IV and V in the Missoula County Jail in Missoula, Montana. The sentences shall run concurrently with each other. It is the recommendation of the Court that prior to the defendant becoming eligible for parole or early release that the defendant shall successfully complete all phases of the chemical dependency program and any other mental-health program deemed appropriate by the Montana State Prison. It is also the recommendation of the Court that as conditions of any par ole or early release that the defendant shall pay restitution as ordered under the juvenile, matter in the approximate amount of Thirteen Thousand Dollars ($13,000.00) and that the defendant shall abide by all supervision recommendations as set by the defendant’s Parole Officer. The defendant must sign a release to verify compliance prior to his release. Defendant shall receive credit for time served at Missoula County Jail from December 14,1996, through date of sentencing, March 26, 1997, in the amount of one hundred two (102) days.
On August 21, 1997, the defendant’? application for review of that, sentence was heard by the Sentence Review Division of the Montana Supreme .Court.
The defendant was present and proceeded Pro Se. The state was not represented.
Before hearing the application, the, defendant was advised that .the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it. The defendant was further advised that there is no appeal froma decision of the Sentence Reyiew Division. The defendant acknowledged that he understood, this and stated that he wished to proceed. .. , ,
Rule 17 of the Rules of the ¡^Sentence Review Division, provides: "The sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or.excessive." (Section 45-18-904(3), MCA.) The Division finds that the reasons adyanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
After careful consideration, it is the unanimous decision of the Sentence Review. Division that the sentence shall he affirmed. ... . ,
Done in open Court this 21st day of August, 1997.
Chairman, Hon. Jeffrey M. Sherlock,'Member,-Hon.'Richard Phillip's ■ • and Alternate Member, Hon. Jeff Langtoh
The Sentence Review Board wishes to .thank William Blodgett -for representing himself in this matter. , • . . .....